Opinion by
Mr. Justice Stewart,
This and the next preceding case, Nydes v. Royal Neighbors of America, in which the opinion has just been handed down, were tried together in the court below and were argued as one here. Both were actions on certificates of assurance issued by different companies to' Peter Nydes of like date. The defense in each was that the assured, both in his application for membership and in his replies to the questions addressed to him by the medical examiner, had made false representations as to his state of health, his freedom from disease, etc. These questions and answers differed in no material respect in the several cases, and the testimony taken is applicable to both alike. In the opinion filed in the earlier case we have discussed at length the questions that arose, and inasmuch as both present the same governing considerations, the judgment must be the same in each. For the reasons there expressed the judgment in this case is affirmed.